First of all, I would like to congratulate the President of the General Assembly, Mr. Peter Thomson, on his election and commend him for the theme chosen for the seventy-first session of the General Assembly. Following the success a year ago of the adoption of the Sustainable Development Goals, we need a universal push to transform our world. The General Assembly may rest assured that it can count on Portugal’s committed contribution. I would also like to extend Portugal’s recognition to the Secretary-General, Mr. Ban Ki-moon, for his capacity for dialogue, vision for the future and commitment to promoting a more efficient United Nations.
In an increasingly complex world, the Organization will always be an irreplaceable institution in the eyes of its Members. I therefore reiterate Portugal’s unwavering and enduring commitment to the United Nations, the Charter and its guiding purposes and principles, as well as its strict respect for international law. The historic agreements, on the Sustainable Development Goals and climate change, reached in 2015 and 2016, respectively, the World Humanitarian Summit and the General Assembly special session on the world drug problem were all major achievements that exemplified effective, United Nations-centred multilateralism.
The General Assembly’s special session on the world drug problem, held in April, was an important step forward taken by the international community to realize an integrated and humanist vision. Having held such a vision for over a decade, Portugal regards it as the necessary and successful global response. In this as in other domains, we must now make additional efforts and focus primarily on prevention.
A culture of prevention should also be developed in the area of maintaining peace and security by promoting sustainable development and respect for human rights, with the ultimate aim of safeguarding human dignity, relieving suffering and ending poverty. To this end, I would like to highlight this year’s review of the United Nations peace and security architecture, including the women and peace and security dimension. It provided an opportunity to reinforce United Nations preventive capabilities. For example, strengthening preventive action in Africa is essential to prevent many of the crises the continent is facing from developing, while respecting African ownership of the processes. Portugal will continue to contribute to this effort, in particular by deploying military contingents in such peacekeeping operations as the United Nations Multidimensional Integrated Stabilization Mission in Mali and the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic.
It is also worth noting our commitment to promoting maritime security in the Gulf of Guinea, as can be seen in our current presidency of the Group of Seven Group of Friends of the Gulf of Guinea. We continue to support Guinea-Bissau and we are confident that constructive political dialogue will be undertaken to reach a sustainable solution within the constitutional framework in order to meet the legitimate aspirations of the Guinean people. We also believe that a meeting of the International Contact Group on Guinea-Bissau needs to be held with the utmost urgency in order to reassert the international community’s consensus in favour of long-awaited structural reforms.
On the other side of the Atlantic, we welcomed the talks held in Havana, which led to a peace agreement for Colombia, one of Portugal’s partners at Ibero- American summits. That agreement paves the way for national reconciliation among all Colombians, which will allow them to live together in peace and in respect for the rule of law and the views of others. We will participate in the peacekeeping process by contributing personnel to the prospective United Nations mission, as well as financially through the European Union Trust Fund for Colombia.
It is the Israeli-Palestinian issue, however, that demonstrates that there is still a way to go in terms of peacebuilding. That is why I would reiterate Portugal’s support for international efforts aimed at bringing about the resumption of peace talks. We hope that United Nations resolutions can provide a basis for a sustainable solution to the conflict with a view to ensuring the existence of a sovereign, independent and viable Palestinian State living side by side with the State of Israel, whose legitimate security aspirations must be guaranteed.
Furthermore, we are also very concerned about the recent escalation of threats to security and stability on the Korean peninsula, which we condemn. We call for resumed collaboration among neighbours and the international community aimed at having the Democratic People’s Republic of Korea suspend its nuclear programme.
From the subway station in Brussels to Mogadishu airport, from a club in Orlando to Quetta hospital in Pakistan, the pure inhumanity of these terrorist attacks is not just against the targeted countries and the victims; rather, it is against all those who endorse the principles and values of the United Nations Charter — the 193 States gathered here today — and it is against humankind as a whole. Terrorism cannot be tolerated. The United Nations, through its mandate from the international community, has the lawful right and the moral duty to end this scourge, and specifically one of its major proponents, Da’esh. We shall not give in to fear, nor shall we forfeit our values or principles, particularly with regard to human rights. It is through the values of peace, tolerance, human dignity and solidarity that we should fight radicalization and violent extremism, as well as the xenophobia and demagogic populism that threaten our societies.
The Middle East, North Africa and Europe are confronting a humanitarian crisis of tragic proportions resulting from the exodus of refugees and migrants, many of whom are very young children. We must get to the root of the problem and eradicate the terror and fear that have befallen the region, finding a politically sustainable solution for the conflict in Syria based on the recently negotiated ceasefire.
Another issue underlying this humanitarian crisis is the growing wave of immigration that is essentially the result of a lack of opportunities in the migrants’ countries of origin. Resolving conflicts, stabilizing political situations and investing in countries’ development are surely the best way to contribute to the stability and prosperity of all. Portugal has turned the willingness it expressed from the beginning of the crisis into the act of hosting migrants who need international protection. We have gone far beyond the European Union quota set out for us. Indeed, we have accepted twice the number of migrants than required under this quota. We will continue to take in these migrants and abide by the effective integration practices that characterize the welcoming and multicultural Portuguese society.
I would like to stress the importance of promoting higher education for refugees in emergency situations so that a generation of migrants is not lost. Portugal has already accepted over 100 Syrian university students and calls for similar involvement on the part of many other countries. I myself am a university professor, and I have taught students from Syria.
With regard to the right to education, I would recall that 50 years ago the General Assembly adopted the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights. I call on all Member States that have not yet done so to join these important instruments.
In addition, on the issue of human rights, we have come a long way in terms of gender equality, although much still needs to be done. Gender issues are a topic of cross-cutting importance, particularly in the context of the 2030 Agenda for Sustainable Development and the women and peace and security agenda. Furthermore, as a member of the Human Rights Council, Portugal remains committed to the defence and promotion of human rights and the strengthening of bodies set up by human rights treaties.
The issue of oceans and seas is a priority for Portugal. History advises it, geography imposes it and the future demands it. In this regard, I would mention the Oceans Meeting 2016, which we hosted in Lisbon earlier this year. We will continue to work towards mobilizing global efforts aimed at the conservation and sustainable exploitation of the oceans. Accordingly, Portugal is looking forward to being an engaged participant at the first United Nations Conference to Support the Implementation of Sustainable Development Goal 14, on oceans, seas and marine resources, which will be held in New York in 2017. Furthermore, with regard to the link to climate change, I reiterate Portugal’s commitment to small island developing States in supporting the efforts needed to overcome the challenges they face, which are the responsibility of the international community as a whole.
Finally, as the process of appointing the next Secretary-General is under way, I would like to express my sincerest wish that whoever takes up this position has the human and professional qualities required to meet the challenge. He or she should possess the ability to bring together hearts and minds and embody the values and courses of action that Mahatma Gandhi and Nelson Mandela exemplified in their lives. We need someone who transcends their group or circle, uniting and representing everyone and not just a chosen few,
16-29415 3/30 who will build bridges, listen and demonstrate the innate wisdom and leadership skills to make decisions with which everyone can identify and in which everyone feels included.
As Vergílio Ferreira, a great Portuguese writer, said, “Mine is the language of the sea.” The Portuguese language is shared by 250 million speakers, represented by the nine States members of the Community of Portuguese-speaking Countries, which celebrates its twentieth anniversary this year. Inspired, therefore, by the ocean — to some it is the Atlantic, to others it is the Pacific — which brings life to the planet and unites us all, I have come to address the General Assembly today. I wish the Assembly every success in the seventy-first session that we are now launching, reiterating that we support new President of the Assembly and welcome his leadership. Portugal’s position is, has been and always will be to provide firm, enthusiastic support to the United Nations as it fulfils its role in building peace, liberty, development and justice throughout the world.
